Title: From George Washington to Thomas Johnson, 1 March 1779
From: Washington, George
To: Johnson, Thomas


Dr Sir
Head Quarters Middlebrook 1st March 1779

Sir Henry Clinton in order to supply the British prisoners at Fort Frederick and Winchester with necessaries and money has twice requested a passport for a vessel to go with the same to the port of Baltimore.
As it is necessary the prisoners should be supplied, I have granted permission to a schooner to proceed to Hampton road—Where the cargo is to be received into some of the Bay craft, and sent to Alexandria or George Town under the conduct and escort of our own people, and from thence to it’s places of destination. I refused the passport to Baltimore especially as it was twice pressed upon me—as that port did not appear to be the nearest to Fort Frederick and Winchester, and as it might be made use of for the purpose of exploring a navigation, with which they may be in some measure unacquainted.
I have been thus particular, lest under colour of hard weather, the vessel should run towards Baltimore. I have the Honor to be Your Excellency’s Most Obedt Servant
Go: Washington
